ORDER
PER CURIAM.
Thomas Marchand (Movant) appeals from the judgment denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his claim that (1) an insufficient factual basis existed for Movant’s guilty plea and (2) plea counsel was ineffective for failing to advise Movant the State lacked sufficient evidence to prove the mens rea element of the crime at the guilty plea hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).